Territory of Michigan—in the district court of the territory for THE DISTRICT OF HURON & DETROIT OF THE TERM OF MAY IN THE YEAR OF OUR LORD l8lO
Robert Abbott was attached to answer unto Joseph Beaubin in a plea of trespass why with force and armes the close of him the said Joseph he broke and entered and his trees then and there standing and growing towit five hundred trees of the value of five hundred dollars he felled—Loped—• chopped up and carryed away and his grass likewise there growing with his feet in walking he trod down and Destroyed to the damage of the said Joseph &c and against the peace &c and whereupon the said Joseph by E Brush his Attorney complains for that whereas the said Robert on the first day of December in the year of our Lord one thousand eight hundred seven and at diverse other days and times between that day and the second day of May in the present year of our Lord one thousand eight hundred ten with force and armes the close of him the said Joseph situate in the Township of Detroit in the District and Territory aforesaid he broke and entered and his trees towit one thousand trees of the value of five hundred dollars then and there standing and growing he felled loped—cut down and destroyed and took and carried away and to his own use converted and his grass likewise then and there standing and growing of the like value of five hundred dollars with his feet in walking he trod down and destroy and against the peace &c and to the damage of the said Joseph as he says five hundred dollars and thereof to recover the same with costs &c he brings suit &c and hath pledges &c By E Brush att7
District aforesaid ss—Joseph Beaubin puts in his place E Brush his att7 agl Robert Abbott in the plea aforesaid.

[In the handwriting of Elijah Brush]